SULLIVAN, J.
Epitomized Opinion
Published Only In Ohio Law Abstract
A fine of $50 and an order forfeiting a down payment of $295 for the purchase of land sold at sheriff’s sale was imlposed by the common pleas upon Carmosino. Reversing the court below, the Court of Appeals held:
1. Neither 11687 nor 12142 GC. affords a court authority to supplement the penalty and punishment for contempt by depriving a purchaser at public sale of his property without due process of law. Pierce v. Stewart, 61 OS. 424.